  Case 19-12595-elf        Doc 62-2      Filed 04/03/20 Entered 04/03/20 17:33:24                           Desc



MDK)
                                       Exhibit B Page 1 of 2          MANLEYDEAS.COM


                    MANLEY DEAS                                                  P.O. BOX 165028
                                                                                 COLUMBUS, OH 43216
                    KOCHALSKI                                                    P 614-220-5611 | F 614-220-5613



                                             March 16, 2020

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Philadelphia, PA 19107


        Re:      Chimera REO 2018-NR1 LLC v.
                 Mark Nottingham and Carolynn Nottingham
                 Case No. 19-12595
                 Our File No. 19-023549


Dear Sir/Madam:

Please be advised that your clients, Mark Nottingham and Carolynn Nottingham, have failed to comply
with the Agreed Order entered into on August 19, 2019 on behalf of the above referenced Debtors.

The Debtors are currently behind through March, 2020 as follows:

                                              Amount          # of Pmts Behind                     Total

 Regular Mortgage Payments for
 February, 2020 - March, 2020                  $2,470.19             2                                  $4,940.38

 Attorney Fees                                   $100.00                                                   $100.00

                              TOTAL:                                                                    $5,040.38



Please note that this letter serves as a Notice of Default and opportunity to cure the arrearage stated
above. You will have ten (10) days from the date of receipt of this letter in which you must remit
the funds listed above. If no response is received within ten (10) days, the Stay will automatically
terminate without further notice or motion, upon the filing of a Certification of Default.

PLEASE ALSO NOTE THAT THE APRIL 1, 2020 PAYMENT IN THE AMOUNT OF $2,470.19
WILL ALSO BE DUE, BUT IS NOT YET IN DEFAULT UNDER THE AGREED ORDER.

Should you have any questions regarding this matter, please do not hesitate to contact me at 614-222-
4921.


Very truly yours,

Karina Velter




19-023549_JDD1
 Case 19-12595-elf     Doc 62-2     Filed 04/03/20 Entered 04/03/20 17:33:24   Desc
                                  Exhibit B Page 2 of 2


CC:   Mark Nottingham and Carolynn Nottingham
      1218 Primrose Court
      Bensalem, PA 19020




19-023549_JDD1
